DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Satyamoorthy et al. (hereinafter Satyamoorthy1) (US 20130117589 A1), in view of Varma et al. (hereinafter Varma2) (US 20160252943 A1), Zimmer et al., (hereinafter 3) (US 20070234075 A1), and Srinivasan et al. (hereinafter Srinivasan4) (US 20190384348 A1), and further in view of Sultenfuss et al. (hereinafter Sultenfuss) (US 9703341 B1).
The teaching of Satyamoorthy in view of Varma, Zimmer and Srinivasan is incorporated by reference to the extent that is applicable to amended claims. 
As to claim 1, Satyamoorthy in view of Varma, Zimmer and Srinivasan teaches all claimed limitations except the limitation of with the processor resource usage indication considering timing data of the processor, and with the timing data indicating whether the default parameters or the alternative parameters can achieve a production yield goal of the processor.
Sultenfuss teaches considering  timing data for determining whether the default parameters or the alternative parameters can achieve a production yield goal of the processor [col. 2, lines 31-36: “a method may include characterizing a time interval between: (a) a time of a determination that a processor of an Information Handing System (HIS) is expected to enter a turbo mode and (b) a time at which the processor enters the turbo mode…”] [processor is operating under the alternative parameters while it enters the turbo mode.].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of considering timing data for determining whether to enter the turbo mode as suggested in into Sultenfuss into Satyamoorthy in view of Varma, Zimmer and Srinivasan to optimize system management.
As to claims 2-7, the rejections are respectfully maintained and incorporated by reference to the extent that is applicable to the current claims.
As to claims 8-14, they relate to apparatus claims comprising the same subject matters claimed in 1-7. Therefore, they are rejected under the same reasons applied to claims 1-7.
As to claim 15-20, they relate to medium claims comprising the same subject matters claimed in 1-6. Therefore, they are rejected under the same reasons applied to claims 1-6.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Satyamoorthy was cited in the IDS filed on 11/08/2019.
        2 Varma was cited in the IDS filed on 11/08/2019.
        3 Zimmer was cited in the IDS filed on 11/08/2019.
        4 Srinivasan was cited as a prior at in the last office action mailed on 10/6/2021.